Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3-4, 6-8, and 12-17 are objected to because of the following informalities: in claim 3, at line 1, “the end” should properly be –an end--.    
For claim clarity, consider the following:
claim 4: “the cap configured to be removed”
claims 6 and 8: “the tire plug is configured to extend” or –the tire plug extends--
claim 7: “the cap is configured to be removed”
Similar recitations are found in claims 12-17.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xinggou (US 2005/0078480).

Regarding claim 1, Xinggou (Figs 1, 2, and 6, below, [0012-14]) discloses a multi-tool, comprising: 
a cylindrical body 13, 14, 23 (right cylindrical portion of Fig 2, for example), and 
a head 18 extended from an end of the cylindrical body (extends from right end in Figs 1-2, upper end in Fig 6), the head to be pivoted between a first position with the head aligned with the cylindrical body (in a stored position) and a second position with the head oriented at an angle to the cylindrical body (Figs 1 and 6), 
the head including a cradle to support a segment of a roller chain (cradle defined by recesses on either side of A and B, Fig 6).

    PNG
    media_image1.png
    438
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    443
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    274
    438
    media_image3.png
    Greyscale


Regarding claims 2-3, Xinggou discloses the limitations of claim 1, as described above, and further discloses wherein the head including an extractor bolt 26 having a push pin 27, the push pin to engage a link pin of the roller chain (Fig 6, [0015]), and that the cylindrical body includes an undercut at the [an] end thereof to accommodate the head when the head is pivoted to the second position (undercut defined between castellated tabs between which the head is disposed in the second position (Fig 6, above, see also Fig 7).

Regarding claim 4, Xinggou discloses the limitations of claim 1, as described above, and further discloses a cap 12 provided at an opposite end of the cylindrical body (Fig 2), the cap to be removed from the cylindrical body to access an interior of the cylindrical body (when the cap is removed, the interior 22 of 23 is exposed and accessible).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-9, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2010/0170814, “Chuang ‘814”) and in view of Xinggou (US 2005/0078480).  

Regarding claims 1 and 4-5, Chuang ‘814 discloses a multi-tool (Figs 2-3, below), comprising: 
a cylindrical body 40, and a cap 31 provided at an opposite end of the cylindrical body (Fig 2), a tire plug fork 32 extended from the cap, the cap can be removed from the cylindrical body 40 to access an interior of the cylindrical body (removing cap 31 from cylinder 40 provides internal access thereto), 
                       
    PNG
    media_image4.png
    780
    532
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    468
    743
    media_image5.png
    Greyscale


but Chuang ‘814 does not explicitly disclose a head extended from an end of the cylindrical body, the head to be pivoted between a first position with the head aligned with the cylindrical body and a second position with the head oriented at an angle to the cylindrical body, the head including a cradle to support a segment of a roller chain.
Xinggou is also concerned with a multi-tool for a bicycle and teaches providing a variety of tool elements in a cylindrical compartment (defined by doors 13 and 14, see Figs 1, 2, and 6, above), the compartment disposed at a closed end of a hollow cylindrical body.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Chuang ‘814 by incorporating the cylindrical tool compartment, and associated tools within, at the closed end of hollow cylinder 40 of Chuang ‘814 to provide the additional functionality provided by the tools within.  A skilled artisan would understand that incorporating the deployable tools of Xinggou would comprise a pivotable head with a cradle to support a roller chain, the head pivoting and angling, as recited.  

Regarding claims 7-9, Chuang ‘814, as modified by Xinggou, discloses the limitations of claims 4-5, as described above, and further discloses the cap capable of being removed from the cylindrical body (Fig 2), inverted, and re-coupled with the cylindrical body (cap is provided with threads on each end), when the cap is inverted and re-coupled with the cylindrical body, the tire plug fork is configured to extend from the cylindrical body (when mounted in an outward facing manner), and opposite ends of the cap each including threads that interchangeably mate with threads of the cylindrical body (Figs 2-3).  

Regarding claims 11 and 15-17, Chuang ‘814, as modified by Xinggou, discloses the limitations of the claims as described above in the rejections of claims 1, 4-5, and 7-9. 


Claims 5-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xinggou (US 2005/0078480), as applied to claim 4, and further in view of Chuang (US 2021/0146641, “Chuang ‘641”).  

Regarding claims 5-6 and 10, Xinggou discloses the limitations of claim 4, as described above, but does not explicitly disclose a tire plug fork extended from the cap, the tire plug fork to extend into the interior of the cylindrical body (interpreting “to extend” as capable of extending or configured to extend) and a tire plug to be stored in the interior of the cylindrical body.   Chuang ‘641 is also concerned with a multi-tool for bicycles, teaching a body having tool elements disposed on an end of the body, including a tire plug fork 30 and tire plugs 92 to affect tire repair (Fig 3, below, [0020], see also Fig 2).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Xinggou by incorporating the tire plug and the associated tire plug fork of Chaung ‘641 as an additional tool element (in addition to 53 and 53’) that could be deployed as needed, inserting the fork tool into the end aperture on cap 12, as with the other tool elements, to affect tire repair.  Providing this additional tool and plug would increase the utility of the multi-tool, allowing a user to additionally repair tire punctures.  One of ordinary skill would understand the fork tool would extend outwardly from the cap when in use and into the interior of the body when stored (as do the other tool elements).  
               
    PNG
    media_image6.png
    374
    501
    media_image6.png
    Greyscale


Regarding claims 11-14, Xinggou, as modified by Chuang ‘641, discloses the limitations of the claims as described above in the rejections of claims 1-6 and 10. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9, and claims 15-16 and 19, respectively, of copending Application No. 17/135,950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims teach the necessary elements of the identified claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gu (US 2021/0101266) also teaches a multi tool with a tire fork generally consistent with the instant invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723